Citation Nr: 1539490	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  05-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, on an accrued benefits basis.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to October 1966.  He died in May 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

The appeal initially included claims for service connection for soft tissue sarcomas, multiple myeloma and chloracne for accrued benefits purposes.  In the August 2012 statement which was accepted in lieu of a substantive appeal, the appellant's representative specifically indicated they were appealing the claims for hypertension and Dependency and Indemnity Compensation.  This further stated "several other matters were denied, and I reserve the right to file an appeal as to those matters on or before October 6, 2012."  No further correspondence indicating continued disagreement that could be construed as a timely substantive appeal was received.  Furthermore, recent submissions from the Veteran's representative do not reference the claims.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As the Veteran has not submitted a timely Substantive Appeal, there is no evidence which creates ambiguity as to the intended scope of the Substantive Appeal, the issues of service connection for soft tissue sarcomas, multiple myeloma and chloracne for accrued benefits purposes are not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to the Veteran's death in May 2008, he was treated as an inpatient at the Sunrise Medical Center in Las Vegas, Nevada.  In August 2011, the RO sent a letter to this facility requesting the Veteran's terminal treatment records.  The request, however, listed his date of treatment as May 2010, not May 2008.  Sunrise Medical Center responded in August 2011 and again in September 2011; on each occasion, Sunrise stated it had no records for the Veteran for that time period.  

Upon review of the file, the Board finds this records request to be inadequate, as the incorrect dates of treatment were provided, resulting in a negative response.  As these records are pertinent to the pending claims, another request, reflecting the proper dates of treatment, must be made for these records.  In May 2015, the appellant, through her representative, provided VA with the proper authorization to request this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's terminal treatment records from Sunrise Medical Center in Las Vegas, Nevada, for May 2008, as well as any other dates for which he received medical treatment.  Copies of any records requests as well as any responses received should be associated with the claims file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

